Citation Nr: 0603606	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a mood disorder, 
with psychotic features, currently rated as 70 percent 
disabling.  

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to Muscle Group XI of the right leg, 
currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for a residual scar 
from a shell fragment wound to the right forearm, currently 
rated as 10 percent disabling.  

4.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to the right wrist, currently rated as 
10 percent disabling.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The appellant had active military service from October 1967 
to October 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October and December 2003 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Chicago, Illinois.                  

The issue of entitlement to an evaluation in excess of 20 
percent for the residuals of a shell fragment wound to Muscle 
Group XI of the right leg will be discussed in the remand 
portion of this decision; the issue is remanded to the RO via 
the Appeals Management Center in Washington D.C. 


FINDINGS OF FACT

1.  The appellant's mood disorder, with psychotic features, 
produces occupational and social impairment with deficiencies 
in most areas, including work, family relations, and mood, 
due to such symptoms as flattened affect, depression, 
anxiety, anger, unprovoked irritability, an exaggerated 
startle response, social isolation, and sleep difficulties, 
including nightmares.  

2.  The appellant's service-connected residual scar from a 
shell fragment wound to the right forearm measures 5 
centimeters (cm.) and is not unstable.  

3.  The appellant's service-connected residuals of a shell 
fragment wound to the right wrist are manifested by weakness 
in the middle finger.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for mood disorder, with psychotic features, have not been 
met.  38 U.S.C.A.  §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9435 (2005).      

2.  The schedular criteria for a rating in excess of 10 
percent for a residual scar from a shell fragment wound to 
the right forearm have not been met.  §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2005).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
wrist have not been met.  §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005). 

With respect to VA's duty to notify, the RO sent the 
appellant a letter in August 2003, prior to the initial 
rating decision with regard to the issues on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate his 
increased rating claims.  The letter specifically informed 
the appellant what was needed from him and what VA would 
obtain on his behalf.  For example, the letter told him that 
VA would help obtain medical records, or records from other 
Federal 


agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  In addition, the Board observes that the April 
2004 statement of the case provided the appellant with the 
text of the relevant portions of the VCAA, as well as the 
implementing regulations.  The Board further notes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his increased 
rating claims.  Moreover, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims.  Id.  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in August 2003, the appellant underwent 
VA examinations which were pertinent to his increased rating 
claims.  The Board recognizes that in the appellant's April 
2004 substantive appeal, the appellant maintained that the RO 
failed to provide him with an adequate examination.  His 
assertion, however, is unsubstantiated.  The evidence of 
record shows that in August 2003, the appellant was afforded 
thorough VA orthopedic and psychiatric examinations.  
According to the examination reports, both VA examining 
physicians reviewed the appellant's claims file prior to the 
respective examinations, and there is no evidence of 
irregularity, ambiguity, or vagueness in the context of their 
opinions.  The fact that a report of VA examination gives 
rise to evidence (i.e., medical opinion) that is adverse to 
the appellant's claims does not render such an examination 
report deficient.  As such, the Board finds the medical 
evidence of record is sufficient to decide the appeal.  

The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  The RO has obtained all relevant VA medical 
records identified by the appellant.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was 


unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

III.  Mood Disorder, with Psychotic Features

A.  Factual Background

In a March 1973 Board decision, the Board concluded that the 
appellant's diagnosed anxiety neurosis was incurred in or 
aggravated by active service.  Thus, as per the Board's 1973 
Board decision, by a June 1973 rating action, the RO granted 
the appellant's claim for service connection for an anxiety 
reaction.  At that time, the RO assigned a 10 percent 
disability rating under Diagnostic Code 9400, effective from 
June 27, 1972, for the appellant's service-connected anxiety 
reaction.     

In June 1981, the appellant underwent a VA psychiatric 
examination.  Following the mental status evaluation, the 
examiner stated that the condition previously diagnosed as an 
anxiety neurosis was now, according to the Diagnostic and 
Statistical Manual of Mental Disorders, 3rd edition, of the 
American Psychiatric Association (DSM-III), diagnosed as a 
generalized anxiety disorder.  Thus, based on the results of 
the June 1981 VA psychiatric evaluation, the RO, in a July 
1981 rating action, recharacterized the appellant's service-
connected anxiety reaction as a generalized anxiety disorder.  
In that same rating action, the RO increased the disability 
rating for the appellant's anxiety disorder from 10 percent 
to 30 percent disabling under Diagnostic Code 9400, effective 
from September 29, 1980.   

In an August 1983 rating action, the RO, based on the results 
of a June 1983 VA social survey examination, reduced the 
disability rating for the appellant's service-connected 
generalized anxiety disorder from 30 percent to 10 percent 
disabling, effective from November 1, 1983.  The appellant 
subsequently filed a timely appeal.  By an October 1984 
decision, the Board concluded that the scheduler criteria for 
a rating in excess of 10 percent for an anxiety disorder had 
not been met.  

A VA psychiatric examination was conducted in April 1987.  
Following the mental status evaluation, the appellant was 
diagnosed with a generalized anxiety disorder, with major 
depression.  Thus, in a September 1987 rating action, the RO 


recharacterized the appellant's service-connected generalized 
anxiety disorder as a generalized anxiety disorder, with 
major depression.  In that same rating action, the RO 
increased the disability rating for the appellant's service-
connected anxiety disorder from 10 percent to 30 percent 
disabling under Diagnostic Codes 9207-9400, effective from 
January 21, 1986.  The appellant subsequently filed a timely 
appeal.  By an undated Board decision, the Board concluded 
that an evaluation in excess of 30 percent for generalized 
anxiety disorder, with major depression, was not warranted.  
In a February 1992 decision, the Board once again concluded 
that the scheduler criteria for a rating in excess of 30 
percent for a generalized anxiety reaction, with major 
depression, had not been met.     

In March 1992, the appellant underwent a VA psychiatric 
examination.  At that time, the examiner noted that the 
appellant's claims file was unavailable and that the 
appellant's history was taken from the appellant himself and 
was subject to the "usual errors."  The examiner stated 
that the appellant was single and lived in a house with his 
two sons.  The appellant had four children ages 24, 14, 13, 
and 11.  He reported that he had not had any hospitalizations 
for any psychiatric, substance abuse, or neurological 
disorders since his last VA examination.  According to the 
examiner, the appellant was self-employed and he described 
his finances as "not good."  The appellant indicated that 
he did not have a social life and that he had a difficult 
time forming relationships.  He noted that his sons kept him 
busy and that he was kind of depressed.  The appellant 
reported no difficulty with the law.  He stated that he did 
not use alcohol but that he used street drugs, including 
marijuana, two to three times a week when he could not get 
his medication.  According to the appellant, he was having 
the same problems he had 20 years ago and he did not seem to 
be getting any better.  He indicated that he still had 
shrapnel in him that he could feel and that reminded him of 
his situation.  The appellant noted that his appetite was 
very poor and that he could only get a couple of hours of 
sleep at night.  He revealed that he felt like he could just 
not "get it together," and that he felt stuck in a "bind."  
According to the appellant, he was always irritable and 
angry.       



Upon mental status evaluation, the appellant's visage was 
rather forbidding and he seemed angry and hostile.  The 
appellant's speech was pressured.  The content was at times 
irrelevant, but when brought back he could always answer 
questions relevantly, and he was coherent.  The appellant's 
affect seemed very angry, and he shook his leg constantly and 
seemed extremely tense.  Memory for recent and remote was 
intact, and retention and recall was unimpaired.  The 
appellant's fund for general information was satisfactory.  
He did not keep up with current events, and he had difficulty 
concentrating.  The appellant was able to identify the 
similarities and differences between a pen and a pencil.  He 
knew the date in relationship to his date of appointment.  
According to the appellant, he experienced auditory 
hallucinations.  He indicated that it was the voice of a 
friend from Vietnam calling him.  The appellant reported that 
he heard the voices of his colleagues from the Vietnam War 
calling for their mothers.  He also reported having visual 
hallucinations and seeing things from the past.  The 
appellant stated that he found himself unnecessarily 
suspicious of people.  According to the appellant, he thought 
he had ESP and psychic powers.  However, he determined that 
when things that he predicted to happen do happen, he granted 
that it may be due to coincidence.  The appellant noted that 
he was depressed all of the time, and he indicated that he 
had crying spells approximately once a week.  He reported no 
history of suicidal or homicidal attempts.  According to the 
appellant, when he got angry, he had homicidal feelings.  The 
appellant stated that he was afraid of the dark and that he 
used a night-light.  He was bothered by feelings of 
insecurity, inferiority, and guilt.  The appellant indicated 
that he felt guilty about being alive, while at the same 
time, he felt very lucky to have survived his wounds.  
According to the appellant, he found himself on edge and 
easily startled.  He noted that he could only watch war 
movies for a short amount of time.  The appellant reported 
that he thought about unpleasant things that happened to him 
daily, particularly things associated with his war 
experiences.  Following the mental status evaluation, the 
diagnoses were post-traumatic stress disorder and mood 
disorder, major depression, psychotic.  The examiner stated 
that there was no data to support a diagnosis of an anxiety 
disorder, but that there was data to support a diagnosis of 
depression, psychotic.  According to the examiner, the 
appellant's psychotic manifestations were not florid.    

A VA psychiatric examination was conducted in July 1993.  At 
that time, the examiner noted that the appellant taught music 
part-time.  The appellant described feelings of anxiety, 
tension, and lack of sleep.  Upon mental status evaluation, 
the appellant had poor eye contact and his affect was 
depressed.  He denied current suicidal, homicidal, or 
psychotic ideations.  According to the appellant, he had 
insomnia and his appetite was decreased.  The appellant 
reported that he had lost weight and that he had a loss of 
energy.  The examiner indicated that the appellant was well 
oriented times three.  In regard to the appellant's memory, 
he could not concentrate.  The appellant's insight was fair 
to good, and his judgment was "okay."  The diagnosis was 
major depression, single episode.     

In November 1996, the appellant underwent a VA psychiatric 
examination.  At that time, the examiner stated that the 
appellant's claims file was available for review.  The 
examiner indicated that the appellant was separated and lived 
in a house with his son.  According to the appellant, he had 
another son who was in college, and two daughters.  The 
appellant noted that one of his daughters lived with her 
mother and the other daughter was an adult.  He reported that 
since his last VA examination, he had not been hospitalized 
for any emotional problems, substance or neurological 
problems.  The appellant stated that he used very little 
alcohol and smoked marijuana occasionally.  He indicated that 
he was employed and that his finances were "okay."  The 
appellant described his social life as "not that good."  He 
explained that most of his leisure time activities revolved 
around his son or around attending church every now and then.  
The appellant reported no difficulties with the law.  
According to the appellant, he was nervous, depressed, 
lonely, sad, and felt guilty.  He noted that he had crying 
spells when he was depressed, and that the crying spells 
happened on a monthly basis.  The appellant had trouble 
making certain decisions, particularly those which involved 
compromising with his children.  He had difficulty 
concentrating and sleep was problematic.  According to the 
appellant, when he fell asleep, he awakened after three 
hours.  He stated that it was "good" if he got four hours 
of sleep a night.  The appellant indicated that he had 
nightmares.  He noted that his appetite was "not good."  
The examiner reported that the appellant was not bothered by 
feelings of insecurity or inferiority; rather, 


the appellant had guilt feelings about his experiences in 
Vietnam.  According to the appellant, he could not avoid the 
things that reminded him of his service.  When asked about 
the future, the appellant indicated that he was seeking to 
educate his two sons and that after that, he hoped he would 
be able to solve his problems which would allow him to have 
some time for himself.  

Upon mental status evaluation, the appellant was hostile and 
resentful.  He was well oriented to time, place, and person, 
as well as the date of the examination.  The appellant knew 
the name of the mayor of the city of Chicago but not his 
immediate predecessor.  He indicated that he kept up with 
current events but his awareness of local and national news 
was quite lacking.  The examiner reported that the appellant 
did not experience any auditory or visual hallucinations.  
The examiner noted that the appellant did not think of 
himself as unnecessarily suspicious but described himself as 
always on the lookout, never allowing his back to face 
entrances or windows.  The examiner stated that the appellant 
was a religious person and that he thought that he had a 
special mission as a disciple of God to teach children music.  
The diagnosis was mood disorder.       

In July 2003, the appellant requested that his service-
connected psychiatric disability be reevaluated for a higher 
rating.

A VA psychiatric examination was conducted in August 2003.  
At that time, the examiner stated that she had reviewed the 
appellant's claims file.  The examiner indicated that the 
appellant was single and lived in his own apartment.  At 
present, the appellant's 24 year old son was living with him.  
The appellant was currently being seen by his regular doctor 
who prescribed medication to help the appellant sleep.  The 
appellant noted that the medication was very helpful.  He 
reported that he was working as a musician and that he had 
not missed any time from work.  According to the appellant, 
his employment was stressful but he was "making a way."  He 
indicated that it was difficult working with other people.  
The appellant stated that he had nightmares and was 
depressed, with crying spells.  He noted that he felt nervous 
and anxious, and that his social life was a "challenge."  
According to 


the appellant, his concentration was problematic and he was 
irritable, with temper flares.  The appellant reported that 
he had been learning to control his temper better.  The 
examiner stated that the appellant's decision-making was 
unimpaired and that he had feelings of insecurity and guilt.  
He had no feelings of inferiority.  The appellant stated that 
his appetite was terrible and that he did not have an 
appetite unless he smoked marijuana.  He denied any suicidal 
ideations, plans, or intent.  The appellant reported that he 
seemed to get a nervous energy after three to four hours of 
sleep, but the examiner noted that there was no description 
of hyperactivity, pacing back and forth, or other 
symptomatology.  The appellant denied any pressured speech, 
and he admitted to having racing thoughts.  The examiner 
noted that the appellant was initially hesitant as he shared 
that he experienced spirit's voices that indicated what he 
should or should not do.  The appellant reported no visual 
hallucinations.       

Upon mental status evaluation, the examiner noted that the 
appellant was casually and appropriately dressed for the 
weather.  The examiner also reported that the appellant was 
disheveled.  According to the examiner, at the beginning of 
the interview, the appellant seemed a little leery but he 
seemed to become more comfortable as the interview 
progressed.  At no time was the appellant resentful or 
hostile.  The appellant's affect was dysphoric and his eyes 
seemed tired.  His mood was quite even and there were no 
motor abnormalities.  Speech was spontaneous.  In regard to 
the appellant's perception, there did not seem to be any 
demonstration of perceptual disorder.  In regard to the 
appellant's thought, he did not become delusional.  The 
appellant correctly identified the name of the current 
president and his immediate predecessor.  In regard to the 
appellant's retention and recall, he could not remember that 
he was given three things to recall and to commit to memory.  
Judgment, as assessed by hypothetical social situation, 
appeared intact.  The diagnoses were the following: (Axis I) 
mood disorder, with psychotic features, and (Axis V) Global 
Assessment of Functioning (GAF) score of 40 to 60.         

By an October 2003 rating action, the RO recharacterized the 
appellant's service-connected generalized anxiety disorder, 
with major depression, as a mood disorder, 


with psychotic features.  In that same rating action, the RO 
increased the disability rating for the appellant's service-
connected mood disorder, with psychotic features, from 30 
percent to 70 percent disabling under Diagnostic Code 9435, 
effective from July 8, 2003.  

B.  Analysis

The appellant's service-connected mood disorder, with 
psychotic features, is currently assigned a 70 percent 
evaluation in accordance with the criteria set forth in 
38 C.F.R. § 4.130, Diagnostic Code 9435.  Under Diagnostic 
Code 9435, a mood disorder, not otherwise specified, will be 
evaluated in accordance with the General Rating Formula for 
Mental Disorders.  Under that formula, a 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control, such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, including work or a work-like setting; and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9435.    

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  Id.     



The appellant maintains that his current rating is not high 
enough in light of the disability that his mood disorder, 
with psychotic features, causes.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Upon a review of the rating criteria in relation to the 
evidence, the Board finds that the appellant's disability 
picture is best characterized by the currently assigned 70 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
disability evaluation.  

In this case, the evidence of record demonstrates that the 
appellant experiences deficiencies in most areas, to include 
work, mood, and family relationships, as a result of the 
symptoms from his mood disorder, with psychotic features.  
The appellant's mood disorder symptoms include flattened 
affect, depression, anxiety, anger, unprovoked irritability, 
an exaggerated startle response, social isolation, and sleep 
difficulties, including nightmares.  Nevertheless, the 
appellant has been employed as a musician and music teacher 
for many years.  In addition, although the appellant has 
noted that his work has been difficult because of his 
service-connected mood disorder, total occupational 
impairment has not been shown as the appellant has still been 
able to maintain employment.  In the appellant's August 2003 
VA examination, the appellant stated that he had not missed 
any time from work.  Additionally, despite the above-noted 
symptoms, there is no indication that the appellant is unable 
to perform the activities of daily living.  In the 
appellant's August 2003 VA examination, although the examiner 
stated that the appellant was disheveled, he also noted that 
the appellant was appropriately dressed.  Similarly, the 
medical evidence consistently indicates that the appellant 
was oriented to time, place, and person.       

In the instant case, there is no indication that the 
appellant has gross impairment in his thought processes or 
communication, or that he has persistent delusions or 


hallucinations.  In this regard, the Board recognizes that 
the appellant has stated that he has experienced auditory and 
visual hallucinations.  However, there is no evidence of 
record showing that the appellant has persistent auditory 
and/or visual hallucinations.  In the appellant's March 1992 
VA examination, the examiner stated that the appellant's 
psychotic manifestations were not florid.  In addition, in 
the appellant's July 1993 VA examination, the appellant 
denied current psychotic ideations.  Moreover, in the 
appellant's November 1996 VA examination, the examiner 
reported that the appellant did not experience any auditory 
or visual hallucinations.  Furthermore, in the appellant's 
most recent VA examination, dated in August 2003, although 
the appellant noted that he had auditory hallucinations, he 
reported no visual hallucinations.  Upon mental status 
evaluation, there was no evidence of a perceptual disorder 
and he was not delusional.       

In the appellant's March 1992 VA examination, although the 
appellant's speech was pressured, he was coherent.  Moreover, 
in the appellant's most recent VA examination, dated in 
August 2003, the appellant denied pressured speech and upon 
mental status evaluation, the examiner noted that the 
appellant's speech was spontaneous.  The examiner also noted 
that the appellant's mood was quite even and that there were 
no motor abnormalities.  In addition, the appellant's 
judgment was intact.  

In this case, although the appellant stated in his March 1992 
VA examination that when he got angry, he had homicidal 
feelings, the appellant has never made any homicidal attempts 
and he has reported no difficulties with the law.  Moreover, 
in the appellant's July 1993 VA examination, he denied 
current homicidal ideations.  Furthermore, he has 
consistently denied suicidal ideations.  

There is also no indication from the evidence of record that 
the appellant has memory loss for names of close relatives, 
own occupation, or own name.  In the appellant's most recent 
VA examination, dated in August 2003, in regard to the 
appellant's retention and recall, he could not remember that 
he was given three 


things to recall and to commit to memory.  However, he 
identified the name of the current president and his 
immediate predecessor.  The Board also notes that although 
the appellant is socially isolated, he attends church and is 
close to his two sons, who have lived with him at various 
times.   

In the appellant's most recent VA examination, dated in 
August 2003, the examiner assigned a GAF score of 40 to 60.  
In this regard, a GAF score of 40 indicates some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  However, a 
score of 60 is consistent with moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Id.    

In light of the above, the Board finds that the appellant's 
symptoms do not rise to the level of a schedular 100 percent 
disability rating for a mood disorder, with psychotic 
features.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 70 percent for a mood 
disorder, with psychotic features.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for a higher 
evaluation must be denied.   

IV.  Residual Scar From a Shell Fragment 
Wound to the Right Forearm, and Residuals 
of a Shell Fragment Wound to the Right 
Wrist

A.  Factual Background

The appellant's service medical records show that in July 
1968, the appellant sustained multiple fragment wounds (MFW) 
to the right wrist and forearm.  According to a Clinical 
Record Cover Sheet, there was no artery or nerve involvement.  
The appellant underwent debridement of the wounds of the 
right wrist and forearm, and his wounds subsequently 
improved.  In November 1968, the 


appellant had x-rays taken of his right forearm.  The x-rays 
were interpreted as showing small fragment at the dorsal 
surface of the distal radius.  There were no signs of 
osteomyelitis.  The appellant was discharged in October 1969.  

In November 1969, a VA examination was conducted.  At that 
time, in regard to the appellant's scars, as residuals of his 
shell fragment wounds, the appellant had a scar measuring 2 
inches at the proximal aspect of the right forearm which was 
non-adherent and asymptomatic.  He also had a scar at the 
lateral aspect of the right forearm which measured 13/4 inches 
by 1/4 inch, which was well healed, non-adherent, and 
asymptomatic.  The movement of the appellant's upper and 
lower extremities was normal and complete.  The appellant had 
full range of motion in his right arm, forearm, and hand.  
The pertinent diagnosis was residual scars of shell fragment 
wounds of the right forearm and wrist.  At the time of the 
examination, x-rays were taken of the appellant's right 
forearm, shoulder, and wrist.  The x-rays were reported to 
show a number of metallic fragments in the region of the 
proximal forearm and also in the distal forearm.  The 
fragments were in the soft tissues.        

In a January 1970 decision letter, the RO granted service 
connection for shell fragment wounds of the right forearm and 
wrist, with retained foreign bodies.  At that time, the RO 
assigned a zero percent disability rating under Diagnostic 
Code 7805, effective from October 4, 1969, for the 
appellant's service-connected shell fragment wounds of the 
right forearm and wrist.  

In April 1973, the appellant underwent a VA examination.  The 
examination showed that on the appellant's right forearm, 
about 3 inches below the olecranon, the appellant had a 2 
inch by 1/4 inch well-healed scar, with a keloid in it.  Over 
the right wrist, proximal to the ulnar styloid and a little 
lateral to it, was another scar about the same size.  The 
aforementioned scar measured 11/2 inches by 1/4 inch and was 
well-healed with a keloid.  The diagnosis was scars of shell 
fragment wounds, right forearm, well-healed, with no 
objective evidence of disabling residuals found; said to be 
symptomatic.  X-rays taken of the appellant's right forearm 
were 


interpreted as showing several small metallic fragments in 
the soft tissue of the right forearm.   

A VA examination was conducted in June 1981.  At that time, 
the appellant stated that his right wrist swelled at times.  
According to the appellant, he was a musician and played the 
horn and piano.  The appellant indicated that he occasionally 
had a "lightening flash and pain" in the wrist.  Upon 
physical examination, the scars of the shell fragment wounds 
and debridement on the right forearm, mainly the proximal and 
distal third, remained healed, non-adherent and mildly 
fibrotic, and non-symptomatic.  The examiner stated that x-
rays noted retained foreign bodies, but none were palpable.  
The neck, back, shoulders, and upper extremities had normal 
motion, and the appellant gripped well with both hands.  
There was no muscular atrophy.  There was no joint swelling, 
crepitus, erythema, deformity or tenderness on palpation of 
any of the articulations of either upper extremity, including 
all portions of the right wrist.  The appellant was able to 
make a normal fist, finger spread was unimpaired.  The 
diagnosis was residual shell fragment wounds and debridement 
of the right forearm; scars healed and non-symptomatic, with 
multiple retained foreign bodies and arthralgia of the right 
wrist.  X-rays taken of the appellant's right wrist were 
reported to show a few small metallic foreign bodies in the 
area of the distal radius.  No other abnormalities were seen.     

In December 1983, the appellant underwent a VA special 
general surgical consultation.  At that time, examination of 
the right upper extremity demonstrated that there were two 
areas of debrided shrapnel scars, one in the distal third of 
the forearm and the other in the proximal third.  Those 
surgical incisions measured about 1 3/4 inches in length and 
were mildly hyperkeratotic but non-adherent to underlying 
tissue.  They demonstrated evidence of hyperpigmentation.  
Grip and grasp were noted to be within normal limits.  There 
was no deformity, loss of tissue, crepitation or tenderness.  
There was no evidence of vascular or neurological imbalance.  
The diagnosis was residuals of multiple fragment wounds of 
the right upper extremity and forearm.  X-rays taken of the 
appellant's forearms and hands 


showed that there were some metallic foreign bodies in the 
proximal part of the right forearm, "the larges (sic) of 
which" could not be separated from the ulna.  The examiner 
stated that although the bone itself seemed to be intact, he 
could not exclude the presence of that foreign body within 
the bone.  There were some other metal foreign bodies seen 
near the wrists.      

In an October 1984 decision, the Board found that the 
appellant's right arm had well-healed, debrided scars and 
retained foreign bodies with accompanying complaints of loss 
of strength and utility in the right hand.  Thus, the Board 
concluded that the scheduler criteria for a 10 percent 
evaluation for wound residuals of the right forearm by 
analogy to tender and painful scar had been met.  
Accordingly, as per the Board's October 1984 decision, the 
RO, in a November 1984 rating action, increased the 
disability rating for the appellant's service-connected shell 
fragment wound scar of the right forearm, from zero percent 
to 10 percent disabling under Diagnostic Code 7804, effective 
from October 24, 1983.      

A VA examination was conducted in November 1990.  At that 
time, the appellant stated that he taught music and played 
the trumpet and piano.  He noted that he was having 
difficulty playing his instruments.  The appellant indicated 
that when he moved the middle finger wrong, it felt as if it 
hit a nerve.  According to the appellant, his arm became 
"dead" for 15 or 20 minutes, but the normal feeling tended 
to return.  The physical examination showed that the 
appellant had two wound scars on the forearm.  One of the 
scars was 2 inches below the elbow and measured 11/2 inches 
long and 1/4 inch wide.  The scar was situated in the lateral 
muscle group.  The appellant had another scar just proximal 
to the ulna styloid and that scar measured approximately 11/4 
inches long and was situated right on the dorsum of the 
forearm.  The scars were both on the right side and were not 
tender on palpation.  The range of motion of the elbow on 
flexion, extension, supination, and pronation was normal.  
Palmar flexion, dorsiflexion, and ulnar and radial deviation 
at the wrist were normal on the right.  The appellant was 
able to bring the fingers to the median flexion crease and 
spread the hands well.  The diagnosis was history of shell 
fragment wounds of the right forearm which were currently 
healed, 


with sensory and neurologic residuals from history, 
symptomatic.  X-rays taken of the appellant's right forearm 
showed two minute densities which were artifact or strayed 
fragment wounds.  The impression was that there was no 
fracture.     

In a February 1992 decision, the Board concluded that the 
scheduler criteria for a rating in excess of 10 percent for 
right forearm shell fragment wound residuals had not been 
met.        

In November 1996, the appellant underwent a VA examination.  
The physical examination of the appellant's upper extremities 
on the right revealed on the lateral area of the forearm 
distally above the wrist was a 1.75 inch scar, multi-colored 
with depression.  Absent of sensation on the scar area.  
There was also a scar of the same size by .25 inch in width 
in the upper area of the forearm below the elbow, lateral 
area.  The scar was shiny and depressed, mildly keloidal, 
with localized anesthesia on the scar area.  The ranges of 
motion of the elbow and wrist were not effected.  Grip of the 
right hand was strong.  Strength of the right upper extremity 
compared to the left was 5/5.  The diagnosis was shell 
fragment wound, right wrist and forearm, symptomatic on cold 
weather changes.      

In July 2003, the appellant requested that his service-
connected right forearm disability be reevaluated for a 
higher rating.

A VA examination was conducted in August 2003.  At that time, 
the appellant stated that he had nerve damage in his right 
hand.  He indicated that he had limited ability to play the 
piano and use a trumpet because of his service-connected 
right forearm disability.  Specifically, the appellant noted 
that he had decreased flexibility in the right hand and sharp 
pain in the right middle finger.  The physical examination 
showed that there was a 4.5 cm. scar on the right wrist and a 
5 cm. scar on the right forearm.  There was no tenderness of 
the scars in the upper limb.  According to the examiner, 
there was weakness in the right hand, but there was no muscle 
herniation.  There was pain in the joints of the right middle 
finger.  There was no paresthesia or dysesthesias in the 
hand, but the appellant stated that he could 


not play instruments as well as he used to because of pain in 
the right hand and inability to move it as easily as he used 
to.  There was no evidence of any paralysis, neuritis, and 
neuralgia in the right hand.  According to the examiner, the 
appellant's scars had no evidence of any pain or adherence to 
underlying tissue, and there was no instability of the scar.  
It was not elevated, and it was superficial.  There was no 
keloid formation, edema, or inflammation.  The scars were 
pigmented, and there was no induration of scars.  There was 
pain, weakness and stiffness of the fingers, especially the 
middle finger of the right hand.  There was no flare-up of 
joint pain.  The examiner stated that according to the 
appellant, when he played music for a length of time, there 
was a problem in that he could not use the right middle 
finger with repetitive motion.  

Examination of the wrist revealed dorsiflexion to 70 degrees, 
with no pain at 70 degrees; palmar flexion to 80 degrees, 
with no pain at 80 degrees; ulnar deviation to 45 degrees, 
with no pain at 45 degrees; and radial deviation of 20 
degrees, with no pain at 20 degrees.  Forearm pronation was 
to 80 degrees, with no pain at 80 degrees, and forearm 
supination was to 85 degrees, with no pain at 85 degrees.  In 
regard to fingers at the carpophalangeal joint, flexion was 
to 90 degrees and extension was to zero degrees, with no pain 
at 90 or zero degrees.  In regard to the proximal 
interphalangeal joint, flexion was to 100 degrees, with no 
pain at 100 degrees, and extension was to zero degrees, with 
no pain at zero degrees.  In regard to the distal 
interphalangeal joint of the right hand, flexion was to 80 
degrees, with no pain at 80 degrees, and extension was to 
zero degrees, with no pain at zero degrees.  The appellant 
had some weakness in the right hand fingers compared to the 
left one.  He was able to touch each finger with his thumb, 
and he could grasp.  The appellant could push, pull without 
any problem, and he could hold a cup of tea or coffee without 
any problem.  When the appellant played music, he missed some 
notes because of some tightness and pain in the fingers.  The 
diagnoses were the following: (1) shrapnel wound of the right 
wrist; residual impaired ability to play piano and trumpet 
because of pain and weakness in the right middle finger, and 
(2) shrapnel wound of the right forearm; residual non-painful 
scar.     

In an October 2003 rating action, the RO granted service 
connection for the residuals of a shell fragment wound to the 
right wrist, previously rated with right forearm residuals.  
The RO stated that the appellant's right wrist and forearm 
were rated together in the past because of the relative 
proximity to each other.  However, based on the results of 
the August 2003 VA examination, specifically the noted 
weakness in the appellant's middle finger, apparently 
affected by the wrist injury, the RO determined that the 
appellant's service-connected right wrist condition should be 
rated separately to take into account the reported findings.  
Thus, the RO assigned a separate 10 percent disability rating 
under Diagnostic Code 5299-5215, effective from July 8, 2003, 
for the appellant's service-connected residuals of shell 
fragment wound to the right wrist.  

B.  Analysis

Residual Scar From a Shell Fragment Wound to the Right 
Forearm

The RO has assigned a 10 percent disability rating under 
Diagnostic Code 7804 for the appellant's service-connected 
residual scar from a shell fragment wound to the right 
forearm.  In this regard, by regulatory amendment effective 
August 30, 2002, substantive changes were made to the 
schedular criteria for evaluating the skin.  Compare 38 
C.F.R. § 4.118 (2002), with 38 C.F.R. § 4.118 (2005).

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  A superficial scar is not one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2005).

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  The 10 percent evaluations are 
the highest evaluations available under the above rating 
codes.

Effective August 30, 2002, scars, other than head, face, or 
neck scars, that are deep or cause limited motion, are rated 
under Diagnostic Code 7801.  Where there is evidence of such 
a scar area or areas exceeding 6 square inches (39 sq. cm.), 
a 10 percent evaluation will be assigned.  A 20 percent 
evaluation is warranted where there is evidence of a scar 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is warranted where there is evidence of a 
scar area or areas exceeding 72 square inches (465 sq. cm.).  
A 40 percent evaluation for area or areas exceeding 144 
square inches (929 sq. cm.) is assignable.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 (2005).  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(1) (2005).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2) (2005).

Under the new rating criteria, scars, other than the head, 
face, or neck, that are superficial and that do not cause 
limited motion that are of an area or areas of 144 square 
inches (929 square centimeters) or greater warrant a 10 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2005).

The appellant maintains that his current rating is not high 
enough in light of the disability that his residual scar from 
a shell fragment wound to the right forearm causes.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu, 2 Vet. App. at 492.    

In the appellant's case, the RO has assigned the maximum 10 
percent evaluation for the service-connected residual scar of 
the right forearm pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  This is the highest rating available for the 
appellant's scar under that diagnostic code.  Thus, given the 
disability evaluation 


assigned the appellant's service-connected scar, an increased 
rating under Diagnostic Code 7804 cannot be awarded because 
the maximum award possible under the criteria for that code 
is currently assigned.   

In the appellant's August 2003 VA examination, it was noted 
that the appellant had a superficial scar on his right 
forearm which measured 5 cm.  There was no tenderness, and 
there was no evidence of adherence to underlying tissue.  In 
addition, there was no instability of the scar, and it was 
not elevated.  There was also no keloid formation, edema, or 
inflammation.  Moreover, there was no induration of the scar.  

In light of the above, the Board finds that there is no 
evidence that the appellant's service-connected scar of the 
right forearm is an unstable scar.  Consequently, a rating 
under the criteria for Diagnostic Code 7803 is not warranted.  
In addition, given that there is no evidence that the 
appellant's service-connected scar exceeds 12 square inches, 
which is required for a 20 percent rating under Diagnostic 
Code 7801, a rating in excess of 10 percent under Diagnostic 
Code 7801 is not warranted.  Moreover, a compensable rating 
is not warranted under Diagnostic Code 7802 because there is 
no indication that the appellant's scar is of an area or 
areas of 144 square inches or greater.  See 38 C.F.R. § 4.118 
(2005).

Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).  In this regard, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5213, a compensable evaluation for limitation 
of motion in supination requires limitation to 30 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005).  In 
pronation there must be motion lost beyond the last quarter 
of the arc, the hand does not approach full pronation.  Id.  
However, in the appellant's August 2003 VA examination, 
forearm pronation was to 80 degrees, and forearm supination 
was to 85 degrees.  Consequently, a rating under the criteria 
for Diagnostic Code 5213 is not warranted.

Accordingly, in light of the above, the Board finds that a 
rating higher than 10 percent is not warranted for the 
appellant's service-connected residual scar from a shell 
fragment wound to the right forearm.  The Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for an evaluation higher than 10 percent.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claim for a higher evaluation must be denied.

Residuals of a Shell Fragment Wound to the Right Wrist  

The appellant maintains that his current rating is not high 
enough in light of the disability that his residuals of a 
shell fragment wound to the right wrist causes.  As noted 
above, lay statements are considered to be competent evidence 
when describing symptoms of a disease but symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu, 2 Vet. App. at 492.

By an October 2003 rating action, the RO granted a separate 
10 percent disability rating for the appellant's service-
connected residuals of a shell fragment wound to the right 
wrist.  The RO noted that based on the evidence of record 
showing that the appellant experienced weakness in his middle 
finger due to the right wrist injury, a separate evaluation 
was warranted.  The appellant's service-connected right wrist 
disability is not listed on the Rating Schedule; the RO 
assigned Diagnostic Code 5299- 5215.  See 38 C.F.R. § 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99").  Diagnostic Code 5215 addresses limitation of 
motion of the wrist.  Under Diagnostic Code 5215, a 10 
percent rating is warranted for dorsiflexion less than 15 
degrees or palmar flexion limited in line with forearm.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2005).  Dorsiflexion of 
the wrist to 70 degrees is considered full and palmar flexion 
to 80 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate I.  In the October 2003 rating action, the RO noted 
that although the findings from the appellant's August 2003 
VA examination did not meet the criteria for a compensable 
evaluation of the wrist based on limitation of motion since 
there was good range of motion shown by the examination, a 
compensable evaluation was assigned to reflect the fatigue 
and weakness of the right middle finger with use, since there 
were no neurologic components to consider.  In this regard, 
in the appellant's August 2003 VA examination, examination of 
the wrist revealed dorsiflexion to 70 degrees, palmar flexion 
to 80 degrees, ulnar deviation to 45 degrees, and radial 
deviation to 20 degrees.  In addition, although the examiner 
stated that there was weakness in the right hand, he also 
noted that there were no muscle herniations.  Moreover, 
although the examiner noted that there was pain in the joints 
of the right middle finger, there was no paresthesia or 
dysesthesias in the hand, and there was no evidence of any 
paralysis, neuritis, or neuralgia in the right hand.    

The RO assigned the maximum 10 percent evaluation for the 
service-connected residuals of a shell fragment wound to the 
right wrist pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Although the range of motion findings from the August 
2003 VA examination did not meet the criteria for a 
compensable rating under Diagnostic Code 5215, the VA 
examination provided evidence showing that the appellant 
experienced weakness in his middle finger due to the right 
wrist injury.  The 10 percent evaluation is the highest 
rating available for the appellant's right wrist disability 
under Diagnostic Code 5215.  Thus, given the disability 
evaluation assigned the appellant's service-connected right 
wrist disability, an increased rating under Diagnostic Code 
5215 cannot be awarded because the maximum award possible 
under the criteria for that code is currently assigned.

The Board has considered rating the appellant's disability 
under all other potentially appropriate diagnostic codes.  If 
the appellant's right wrist were ankylosed, an increased 
rating could be assigned under Diagnostic Code 5214.  
However, the medical evidence does not show any ankylosis of 
the right wrist.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citations omitted) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure").  As previously discussed, the 
appellant's right wrist is not immobile and he has full range 
of motion of the right wrist.  Therefore, consideration of a 
rating under Diagnostic Code 5214 is not warranted.  See 
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5229, for the long finger, a 10 percent 
evaluation is provided for limitation of motion, with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2005).  
In this case, the August 2003 VA examination report shows 
that the appellant had range of motion of the distal 
interphalangeal joint to 80 degrees; range of motion of the 
proximal interphalangeal joint to 100 degrees; and range of 
motion of the carpophalangeal joint to 90 degrees.  The 
report also reflects that he was able to touch each finger 
with his thumb, and he could grasp, push, and pull without 
any problem.  Moreover, the appellant could hold a cup of tea 
or coffee without any problem.  As such, the objective 
evidence of record is not indicative of limitation or motion 
or limitation of function that approximates the criteria for 
a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5229 (2005).

Diagnostic Code 5226 provides an evaluation of 10 percent for 
favorable and unfavorable ankylosis of the middle finger of 
both the major and minor hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2005).  However, the evidence of record is not 
indicative of a disability manifested by ankylosis of any of 
the fingers of the right hand or an overall disability 
picture showing limitation of function that approximates 
ankylosis.   

Accordingly, in light of the above, the Board finds that a 
rating higher than 10 percent is not warranted for the 
appellant's service-connected residuals of a shell fragment 
wound to the right wrist.  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for an evaluation higher than 10 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim for a higher evaluation must be denied.

V.  Extraschedular Ratings

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2005), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  However, in this case, the record does not 
reflect frequent periods of hospitalization because of the 
service-connected disabilities, or marked interference with 
employment as the appellant noted that he did not miss any 
work due to the aforementioned disabilities.  Thus, in the 
appellant's case, there is no indication that his service-
connected mood disorder, with psychotic features, residual 
scar to the right forearm, and/or residual right wrist 
disability are so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under 
38 C.F.R. § 3.321(b).  Accordingly, the Board concludes that 
the RO's action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.


ORDER

A rating in excess of 70 percent for a mood disorder, with 
psychotic features, is denied.  

A rating in excess of 10 percent for a residual scar from a 
shell fragment wound to the right forearm is denied.  

A rating in excess of 10 percent for residuals of a shell 
fragment wound to the right wrist is denied.   


REMAND

In this case, the appellant has been in receipt of a 20 
percent disability evaluation for residuals of a shell 
fragment wound to the right leg, involving Muscle Group XI, 
effective from October 16, 1996.  This injury has been 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5311, 
involving Muscle Group XI.  Muscle Group XI encompasses the 
posterior and lateral crural muscles and the muscles of the 
calf, and their functions include propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2005).  Under Diagnostic Code 5311, a 
20 percent evaluation is warranted for a muscle disability 
that is moderately severe, while a 30 percent evaluation is 
in order for a muscle disability that is severe.  Id.     

In August 2003, the appellant underwent a VA examination.  
According to the examination report, the appellant had small, 
almost invisible scars in the right leg from the knee to the 
ankle on the lateral side, and "it [was] tender to the 
touch."  The appellant felt pain in the right leg, but no 
shrapnel wounds could actually be palpated.  The wound had no 
adhesion, no tendon damage, and no joint or nerve damage.  
The diagnosis was shrapnel wound of the right leg, with 
residual pain and tenderness of the right leg.     

In light of the above, the Board finds that the August 2003 
VA examination report is incomplete as it does not include 
the clinical findings necessary to evaluate the appellant's 
service-connected residuals of a shell fragment wound to 
Muscle Group XI of the right leg under the Schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.73, Diagnostic Code 
5311.  The examination report is devoid of any discussion of 
the degree of severity of any Muscle Group XI dysfunction in 
accordance with the rating criteria, to specifically include 
propulsion, plantar flexion of the foot, flexion of the toes, 
stabilization of the arch, and flexion of the knee.  When a 
medical examination report "does not contain sufficient 
detail," adjudicators are required to "return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2005); see also Massey v. Brown, 7 Vet. App. 204 (1994) 
(finding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).  Thus, in light of the above, 
the RO must afford the appellant a new medical examination.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(finding that fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive examination conducted by an 
appropriate VA physician to determine the 
severity of the appellant's service-
connected residuals of a shell fragment 
wound to Muscle Group XI of the right 
leg.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
August 2003 VA examination report.  

All necessary special studies or tests 
are to be accomplished.  The examiner 
must report pertinent medical complaints, 
symptoms, and clinical findings.  
Specifically, the examiner must discuss 
the degree of severity (i.e., severe, 
moderately severe, moderate, slight) of 
any Muscle Group XI dysfunction found, to 
include propulsion, plantar flexion of 
the foot, flexion of the toes, 
stabilization of the arch, flexion of the 
knee, and affected triceps surae, 
tibialis posterior, peroneus longus, 
peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus, and 
plantaris.  If subjective complaints 
cannot be confirmed by the objective 
evidence and correlated to a specific 
diagnosis, it must be so stated.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.    

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


